DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atarashi et al. (2009/0251021).
Regarding applicant claim 1, Atarashi et al. discloses a multi-disk brake system, comprising: 
a pressure plate disposed at a proximal end of the multi-disk braking system ([0070] “31 first drive plate supporting member”); 
an end plate disposed at a distal end of the pressure plate, the distal end being distal to the proximal end ([0071] “32 second drive plate supporting member”); 
a plurality of rotors disposed between the pressure plate and the end plate ([0099] “a substantially disc shaped rotor provided so as to be rotatable about the rotational axis of this motor 10”); 
a plurality of stators interleaved between the plurality of rotors ([0088] Fig 1 and Fig. 2, “a first stator 12 and a second stator 13 that are arranged so as to oppose to each other across both sides of the rotor”); and 
an electric generator disposed proximate the end plate, the electric generator configured to convert mechanical energy from a braking event to electrical energy in a generator configuration ([0088]-[0089] “in the rotational axis direction and that have respective stator windings 12a and 13a having a plurality of phases for generating a rotational magnetic field for rotating the rotor 11.  This motor 10 is installed as a driving source on a vehicle such as a hybrid vehicle or an electric vehicle, and the output shaft thereof rotational shaft is connected to the input shaft of a transmission”; [0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”).
	Regarding applicant claim 2, Atarashi discloses wherein the electric generator is configured to convert electrical energy to mechanical energy in a motor configuration ([0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”).
	Regarding applicant claim 3, Atarashi discloses wherein the electric generator is an axial flux electric generator ([0002] “an axial gap type permanent magnet power generator with a pair of stators… forms a magnetic flux loop”).
	Regarding applicant claim 4, Atarashi discloses wherein the electric generator comprises: a stator in the plurality of stators; a rotor in the plurality of rotors; a permanent magnet assembly coupled to the rotor, the permanent magnet assembly disposed between the stator and the rotor; and  1863838.40000 / 124687US01a coil coupled to the stator, the coil disposed between the permanent magnet assembly and the stator ([0004]-[0009]).
	Regarding applicant claim 5, Atarashi discloses wherein the permanent magnet assembly comprises a first plurality of permanent magnets interleaved circumferentially about the rotor between a second plurality of permanent magnets, the first plurality of permanent magnets configured to attract the second plurality of permanent magnets ([0018] “thereby possible to converge magnetic fluxes of the respective permanent magnets with the magnetic flux lens effect… to generate a magnetic path short circuit with the respective permanent magnets”).
	Regarding applicant claim 6, Atarashi discloses further comprising a heat shield coupled to the stator, the heat shield disposed axially opposite the coil ([0090], [0101]).
	Regarding applicant claim 7, Atarashi discloses further comprising a plurality of the coil disposed circumferentially about the stator ([0095]).
	Regarding applicant claim 8, Atarashi discloses wherein the electric generator is in the generator configuration when the plurality of rotors rotate in a first direction, and wherein the plurality of rotors rotates in a second direction when the electric generator is in a motor configuration, the second direction opposite the first direction ([0095]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atarashi et al. (2009/0251021).
Regarding applicant claim 9, Atarashi discloses a multi-disk brake system including an electric generator, the electric generator configured to convert mechanical energy from a braking event of the multi-disk brake system into electrical energy in a generator configuration ([0088]-[0089] “in the rotational axis direction and that have respective stator windings 12a and 13a having a plurality of phases for generating a rotational magnetic field for rotating the rotor 11.  This motor 10 is installed as a driving source on a vehicle such as a hybrid vehicle or an electric vehicle, and the output shaft thereof rotational shaft is connected to the input shaft of a transmission”; [0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”);  
1963838.40000 / 124687US01a capacitor charger in electrical communication with the electric generator, the capacitor charger configured to receive the electrical energy in the generator configuration ([0148] “a smoothing capacitor 64”); and 
a capacitor bank electrically coupled to the capacitor charger, the capacitor charger configured to charge the capacitor bank in the generator configuration of the electric generator ([0148] “furthermore, the smoothing capacitor 64 is connected between the positive side terminal and the negative side terminal of the battery 63”).
 	Atarashi is silent concerning the braking system is part of a landing gear system.  Atarashi discloses when the vehicle is slowing down, the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy or regenerative energy.  Although silent concerning being part of a landing gear system, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the regenerative braking of Atarashi since the motivation to recover kinetic energy into electric energy may be applied to any number of wheeled vehicles including such things as the landing gear of aircrafts.
	Regarding applicant claim 10, Atarashi discloses further comprising a motor controller coupled to the electric generator, the motor controller configured to command the electric generator to switch from the generator configuration to a motor configuration ([0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”).
Regarding applicant claim 11, Atarashi discloses further comprising a battery charger and a battery, wherein the battery charger is electrically coupled to the capacitor bank, and wherein the battery is electrically coupled to the battery charger ([0148] “furthermore, the smoothing capacitor 64 is connected between the positive side terminal and the negative side terminal of the battery 63”).  
Regarding applicant claim 12, Atarashi discloses further comprising a full authority digital engine control (FADEC) operatively coupled to the motor controller, the FADEC configured to send a command signal to the motor controller to dissipate energy from the battery and switch the electric generator to the motor configuration ([0144]).  
Regarding applicant claim 13, Atarashi discloses wherein the electric generator is an axial flux electric generator ([0002] “an axial gap type permanent magnet power generator with a pair of stators… forms a magnetic flux loop”).  
Regarding applicant claim 14, Atarashi discloses wherein the multi-disk brake system further comprises a plurality of stators and a plurality of rotors interleaved between the plurality of 2063838.40000 / 124687US01stators, wherein the electric generator comprises a stator in the plurality of stators, a rotor in the plurality of rotors, a permanent magnet assembly coupled to the rotor, and a coil coupled to the stator ([0004]-[0009]).  
Regarding applicant claim 15, Atarashi discloses wherein the permanent magnet assembly comprises a first plurality of magnets interleaved circumferentially between a second plurality of magnets, and wherein the first plurality of magnets attracts the second plurality of magnets ([0018] “thereby possible to converge magnetic fluxes of the respective permanent magnets with the magnetic flux lens effect… to generate a magnetic path short circuit with the respective permanent magnets”).
Regarding applicant claim 16, Atarashi discloses wherein the permanent magnet assembly is disposed axially between the coil and the rotor ([0004]-[0009]).  
Regarding applicant claim 17, Atarashi discloses further comprising a heat shield coupled to the stator, the heat shield disposed axially opposite the coil ([0090], [0101]).  
Regarding applicant claim 18, Atarashi discloses a method of using an electrical generator in a multi-disk brake system, the method comprising: 
generating, via the electrical generator, electrical energy in response to an braking, the electrical generator disposed in the multi-disk brake system ([0088]-[0089] “in the rotational axis direction and that have respective stator windings 12a and 13a having a plurality of phases for generating a rotational magnetic field for rotating the rotor 11.  This motor 10 is installed as a driving source on a vehicle such as a hybrid vehicle or an electric vehicle, and the output shaft thereof rotational shaft is connected to the input shaft of a transmission”; [0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”); and 
sending, via the electrical generator, the electrical energy to at least one of an electrical component or a capacitor charger.
Atarashi is silent concerning the braking system is part of an aircraft.  Atarashi discloses when the vehicle is slowing down, the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy or regenerative energy.  Although silent concerning being part of a landing gear system, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the regenerative braking of Atarashi since the motivation to recover kinetic energy into electric energy may be applied to any number of wheeled vehicles including such things as the landing gear of aircrafts ([0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”).
Regarding applicant claim 19, Atarashi discloses further comprising receiving electrical energy from the capacitor charger when the electrical generator is in a motor configuration ([0090] “the motor 10 functions as a power generator to generate a so-called regenerative braking force and recovers kinetic energy of the vehicle body as electric energy, regenerative energy”).
Regarding applicant claim 20, Atarashi discloses the method but is silent concerning using, via the electrical generator, the received electrical energy to taxi the aircraft. 
Although silent concerning the application of the electrical generator, Atarashi does disclose that an objective is to provide a motor and a motor control device with effective use of the magnetic field magnetic flux due to permanent magnets of a rotor ([0004]).
it would have been obvious to one of ordinary skill in the art at the time of invention to apply the regenerative braking technique of Atarashi and use in any number of applications including motor control like that of taxing an aircraft.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661